Mr. Justice Hutchison
delivered the opinion of the court.
In the District Court of Arecibo, and in a petition for an “injunction to recover the physical possession of real estate” evidently filed under the authority of “An act to provide proceedings for .the recovery of the possession of real property” approved March 13, 1913, petitioner, appellee, alleged in substance:
That she is the owner in fee of 43% cuerdas of land described-in the petition, acquired by purchase from Julio Osvaldo Abril and of record in the registry of property, that possession was delivered upon the date of such purchase, the property remaining under lease to Quintín Saavedra Soler; that thereafter the said lessee was evicted in unlawful de-tainer proceedings, and plaintiff, having thus taken actual possession, placed the property in charge of Carmelo Piquet; that thereafter the defendants, Francisco and Bartolomé Saa-vedra Soler, forcibly and against the will of one Avelino Mercado, who had in turn been placed in charge of the property by Piquet, fenced a part of such property, to wit, 34% cuerdas thereof, thus by force and fraud segregating such portion from other lands of plaintiff and depriving her 'of the actual possession thereof and of access thereto; that the said parcel is planted to cane and that the said defendants had by the said violent and fraudulent means taken possession 'thereof, appropriating the same to their own use and benefit.
The petition closes with a prayer for a mandatory injunction ordering that plaintiff be restored to the actual posses*110sion of the 34% cuerdas of which she had been deprived by the defendants and that they be restrained from future acts of a similar nature tending to the disturbance of plaintiff in such possession.
The defendant Francisco Saavedra answered and a trial was had which resulted in a judgment for the plaintiff.
The only .assignment of error is that the court erred in finding the facts to he in favor of plaintiff.
While there is some conflict in the evidence we cannot say that it does not sustain the judgment, and there is no indication whatever of passion or prejudice upon the part of the trial judge.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.